Case 1:17-cv-00014-JFB-SRF Document 688 Filed 03/14/19 Page 1 of 4 PageID #: 35239




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  LIQWD, INC. and OLAPLEX LLC,                    )
                                                  )
                        Plaintiffs,               )
                                                  )
                 v.                               )   C. A. No. 17-14 (JFB) (SRF)
                                                  )
  L’ORÉAL USA, INC., L’ORÉAL USA                  )
  PRODUCTS, INC, L’ORÉAL USA S/D,                 )
  INC., and REDKEN 5TH AVENUE NYC,                )
  L.L.C.,                                         )
                                                  )
                        Defendants.               )

                      PLAINTIFFS’ DAUBERT MOTION TO EXCLUDE
                        THE EXPERT OPINION OF DAVID NOLTE

         Plaintiffs Liqwd, Inc. and Olaplex LLC (collectively, “Olaplex”) hereby move to exclude

  the expert opinion of David Nolte. The grounds for this motion are set forth in Olaplex’s opening

  brief submitted herewith.

                                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
  OF COUNSEL:
                                                 /s/ Anthony D. Raucci
  Joseph M. Paunovich
  Ali Moghaddas                                  Jack B. Blumenfeld (#1014)
  QUINN EMANUEL URQUHART                         Jeremy A. Tigan (#5239)
    & SULLIVAN, LLP                              Anthony D. Raucci (#5948)
  865 South Figueroa Street, 10th Floor          1201 North Market Street
  Los Angeles, CA 90017                          P.O. Box 1347
  (213) 443-3000                                 Wilmington, DE 19899
                                                 (302) 658-9200
  Adam DiClemente
  QUINN EMANUEL URQUHART                         jblumenfeld@mnat.com
    & SULLIVAN, LLP                              jtigan@mnat.com
  51 Madison Avenue, 22nd Floor                  araucci@mnat.com
  New York, NY 10010
  (212) 849-7000                                 Attorneys for Plaintiffs
  Matthew K. Blackburn
  DIAMOND MCCARTHY LLP
  150 California Street, Suite 2200
  San Francisco, CA 94111
  (415) 692-5200

  March 14, 2019
Case 1:17-cv-00014-JFB-SRF Document 688 Filed 03/14/19 Page 2 of 4 PageID #: 35240




                                  RULE 7.1.1 CERTIFICATE

         I hereby certify that the subject of the foregoing motion has been discussed with counsel

  for Defendants and that we have not been able to reach agreement.




                                              /s/ Anthony D. Raucci
                                              Anthony D. Raucci (#5948)
Case 1:17-cv-00014-JFB-SRF Document 688 Filed 03/14/19 Page 3 of 4 PageID #: 35241




                                 CERTIFICATE OF SERVICE

         I hereby certify that on March 14, 2019, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on March 14,

  2019 upon the following in the manner indicated:

  Frederick L. Cottrell, Esquire                                         VIA ELECTRONIC MAIL
  Jeffrey L. Moyer, Esquire
  Jason J. Rawnsley, Esquire
  Katharine Lester Mowery, Esquire
  RICHARDS, LAYTON & FINGER, PA
  One Rodney Square
  920 North King Street
  Wilmington, DE 19801
  Attorneys for Defendants

  Dennis S. Ellis, Esquire                                               VIA ELECTRONIC MAIL
  Katherine Murray, Esquire
  Adam M. Reich, Esquire
  Serli Polatoglu, Esquire
  PAUL HASTINGS LLP
  515 South Flower Street, 25th Floor
  Los Angeles, CA 90071
  Attorneys for Defendants

  Naveen Modi, Esquire                                                   VIA ELECTRONIC MAIL
  Joseph E. Palys, Esquire
  Daniel Zeilberger, Esquire
  Michael A. Wolfe, Esquire
  PAUL HASTINGS LLP
  875 15th Street, N.W.
  Washington, D.C. 20005
  Attorneys for Defendants
Case 1:17-cv-00014-JFB-SRF Document 688 Filed 03/14/19 Page 4 of 4 PageID #: 35242




  Scott F. Peachman, Esquire                                  VIA ELECTRONIC MAIL
  PAUL HASTINGS LLP
  200 Park Avenue
  New York, NY 10166
  Attorneys for Defendants
                                      /s/ Anthony D. Raucci
                                      Anthony D. Raucci (#5948)




                                        2
